t c memo united_states tax_court michael l conn petitioner v commissioner of internal revenue respondent docket no 4422-07l filed date eric johnson for petitioner emile l hebert iii for respondent memorandum opinion haines judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with the collection of petitioner’s unpaid federal_income_tax 1unless otherwise indicated section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure liability the issue is whether petitioner received a notice_of_deficiency for thus precluding him from challenging the liability during his sec_6330 hearing background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts along with the attached exhibits is incorporated herein by this reference petitioner resided in louisiana at the time his petition was filed petitioner and his wife patricia a conn timely filed a joint federal_income_tax return for petitioner was subsequently convicted of embezzlement and sentenced to months in federal prison he began serving his sentence in date in a federal penitentiary in el paso texas on date respondent’s chief_counsel office in new orleans louisiana received a proposed joint notice_of_deficiency for petitioner and ms conn for through from the internal_revenue_service auditor who prepared the notice included with the proposed notice were two pages which showed the notice should be sent to the couple’s slidell louisiana addre sec_2 as well as to a post office box at the federal penitentiary in el paso texas 2ms conn has resided at the slidell address at all relevant times petitioner has also resided at the slidell address at all relevant times other than the period he spent in prison respondent mailed petitioner and ms conn a joint notice_of_deficiency dated date at their slidell address respondent determined that petitioner and ms conn received unreported embezzlement income in and that petitioner but not ms conn was liable for a fraud_penalty under sec_6663 petitioner does not recall receiving a notice_of_deficiency for ms conn does not recall providing petitioner a copy of the notice_of_deficiency at any time between april and date in response to the notice_of_deficiency ms conn but not petitioner timely filed a petition with this court on date before trial respondent conceded that under the provisions of sec_6015 ms conn was not liable for the deficiency and the court entered a decision based on the parties’ settlement on date respondent assessed the income_tax deficiency and sec_6663 penalty against petitioner petitioner was released from prison in date on date respondent issued petitioner two notices of federal_tax_lien filing and your right to a hearing under sec_6320 for on date respondent issued petitioner a final notice_of_intent_to_levy and notice of your right to a hearing for on date petitioner timely requested an appeals hearing pursuant to sec_6320 and sec_6330 during his hearing petitioner sought to challenge the liability petitioner took the position that although he was convicted of embezzlement he did not direct the embezzled funds to himself or use those funds for personal purposes on date respondent’s appeals officer issued petitioner a notice_of_determination concerning collection actions under sec_6320 and sec_6330 the appeals officer determined that petitioner was precluded from challenging the liability because he failed to file a petition with this court in response to the notice_of_deficiency dated date discussion before the commissioner may levy on any property or property right of a taxpayer the taxpayer must be provided written notice of the right to request a hearing and such notice must be provided no less than days before the levy is made sec_6330 sec_6320 requires that the commissioner furnish the taxpayer with written notice of the filing of a federal_tax_lien within business days after the lien is filed sec_6320 further provides that the taxpayer may request an appeals hearing within days beginning on the day after the 5-day period described above sec_6320 b if the taxpayer requests a hearing under either sec_6320 or sec_6330 an appeals officer of the commissioner must hold the hearing sec_6320 sec_6330 within days of the issuance of the appeals officer’s determination the taxpayer may seek judicial review of the determination sec_6330 at the hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives sec_6330 sec_6330 limits the taxpayer’s ability to challenge the underlying tax_liability during the hearing specifically the taxpayer may raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability id respondent argues that for purposes of sec_6330 the mailing of a notice_of_deficiency to the taxpayer’s last_known_address is sufficient respondent is mistaken under sec_6330 the receipt of a notice_of_deficiency not its mailing is the relevant event a taxpayer is precluded from challenging the liability if the 3for the purpose of asserting a deficiency in tax respondent is authorized to send a notice_of_deficiency to the taxpayer sec_6212 for that purpose mailing a notice_of_deficiency to the taxpayer’s last_known_address is sufficient regardless of receipt or nonreceipt sec_6212 92_tc_729 affd without published opinion 935_f2d_1282 3d cir taxpayer actually received a notice_of_deficiency in time to petition this court for a redetermination of the deficiency sec_6330 kuykendall v commissioner 129_tc_77 sec_301_6330-1 q a-e2 proced admin regs if the taxpayer did not actually receive the notice in time to petition this court the taxpayer is entitled to challenge the underlying liability kuykendall v commissioner supra pincite- a properly completed u s postal service form_3877 reflecting the timely mailing of a notice_of_deficiency to a taxpayer at the taxpayer’s correct address by certified mail absent evidence to the contrary establishes that the notice was properly mailed to the taxpayer 724_f2d_808 9th cir 94_tc_82 furthermore compliance with certified mail procedures raises a presumption of official regularity with respect to notices sent by the commissioner see united_states v zolla supra pincite if the presumption is raised and the taxpayer does not rebut the presumption the court may find that the taxpayer received the notice_of_deficiency thus precluding challenges to the underlying liability under sec_4if however the notice_of_deficiency was not received because the taxpayer deliberately refused delivery the taxpayer may not seek to challenge the underlying tax_liability at a sec_6330 hearing or before this court 114_tc_604 c b see eg 114_tc_604 clark v commissioner tcmemo_2008_155 however respondent has not produced any evidence such as u s postal service form_3877 which shows that the notice_of_deficiency was sent to petitioner at his address in prison where he resided at the time the notice was sent and during the period in which to petition this court cf sego v commissioner supra pincite the commissioner introduced into evidence form_3877 indicating that the notice was sent to the taxpayers at their correct address clark v commissioner supra same respondent’s argument that petitioner actually received the notice_of_deficiency is based on the fact that ms conn petitioned this court in response to the notice that ms conn petitioned this court shows that she received the notice and that it was mailed to the slidell address it does not show that petitioner received the notice the parties stipulated that petitioner does not recall receiving a copy of the notice and that ms conn does not recall giving her husband a copy of the notice during the 90-day period in which to petition this court respondent has failed to 5that the notice_of_deficiency was sent to petitioner’s last_known_address is not sufficient to establish that petitioner actually received the notice see kuykendall v commissioner 129_tc_77 taxpayers were entitled to challenge the underlying tax_liability during their sec_6330 hearing when the notice_of_deficiency was mailed to their last_known_address but because petitioners had moved they did not receive the notice in time to petition this court introduce any evidence indicating that petitioner received the notice therefore on the preponderance_of_the_evidence we find that petitioner did not actually receive the notice_of_deficiency in time to petition this court accordingly petitioner was entitled to dispute the liability during his sec_6330 hearing in cases where the taxpayer did not receive a notice_of_deficiency for a particular year and did not have an opportunity to challenge the underlying tax_liability we have remanded the matter to the commissioner’s office of appeals for a hearing during which the taxpayer may dispute the liability see eg kuykendall v commissioner supra pincite we shall do that in this case as well to reflect the foregoing an appropriate order will be issued
